UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6168


SCOTT DOUGLAS PARKER,

                   Petitioner - Appellant,

             v.

WARDEN BROAD RIVER CORRECTIONAL INSTITUTION,

                   Respondent - Appellee,

             and

STATE OF SOUTH CAROLINA,

                   Respondent.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Terry L. Wooten, Chief District Judge. (5:15-cv-04648-TLW)


Submitted: June 26, 2017                                     Decided: July 10, 2017


Before GREGORY, Chief Judge, and DIAZ and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Scott Douglas Parker, Appellant Pro Se. Alphonso Simon, Jr., Assistant Attorney
General, Donald John Zelenka, Deputy Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Scott Douglas Parker seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Parker has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             3